Poch, J. This matter comes before the Court on the joint stipulation of Claimant and the Attorney General. The claim herein arose out of an injury sustained by Claimant to his left index finger while working on a banding machine in the Joliet prison tailor shop on or about October 10, 1980. amount of $75.00, and the Court being fully advised in the premises; It is hereby ordered that Claimant is awarded in full and final satisfaction of the claim herein or any other claim arising out of the same occurrence, the amount of $75.00 (seventy-five dollars and no/100).